United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF STATE, AMERICAN
EMBASSY, Prague, Czech Republic, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mirko J. Dolak, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1641
Issued: December 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2007 appellant filed a timely appeal from the May 10, 2007 merit decision of
the Office of Workers’ Compensation Programs, which paid benefits under Czech labor law.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the Office’s decision.
ISSUE
The issue is whether appellant is entitled to additional compensation based on exchange
rates, inflation or interest.
FACTUAL HISTORY
On the prior appeal,1 the Board noted that appellant was a Czech guard who sustained a
knee injury in the performance of duty in November 2004. At the beginning of his night shift, he
slipped on stairs in the residential garden of the American Ambassador and fell on his right knee.
1

Docket No. 06-1503 (issued January 25, 2007).

The Office accepted his claim for medial meniscus tear of the right knee and right knee bursitis.
The Office paid compensation under Czech law for wage loss and for pain and aggravation.
Appellant argued that the Office should have also paid compensation for the 700 points his
physician assigned for “permanent effects after injury to the soft knee.” The Board found that
the case was not in posture for decision on whether appellant was entitled to such compensation,
as the record did not sufficiently set out the benefit features of the local workers’ compensation
law. The Board remanded the case for further development.2
The Office requested the pertinent local law and made it a part of the record. In a
decision dated May 10, 2007, the Office found that appellant was entitled to compensation for
the 70 points his physician assigned for pain, for the 700 points his physician assigned for
permanent effects and for the difference between his average earnings before the damage caused
by a work-related injury or occupational illness and the full amount of his sickness benefits. The
Office paid a lump sum of $3,460.03 ($5,221.03 total entitlement less $1,761.00 previously
paid).
LEGAL PRECEDENT
Section 8137 of the Federal Employees’ Compensation Act (FECA or Act) provides
compensation to an employee, or a dependent, who is neither a citizen nor a resident of the
United States or Canada. Subsection (a) provides that when the Office finds that the amount of
compensation payable to such an employee or dependent under the Act is substantially
disproportionate to compensation payable in similar cases under local law, the Office may
provide for payment of compensation on a basis reasonably in accord with prevailing local
payments in similar cases, either by “the adoption or adaption of the substantive features, by a
schedule or otherwise, of local workmen’s compensation provisions or other local statute,
regulation, or custom applicable in cases of personal injury or death,” or by “establishing special
schedules of compensation for injury, death and loss of use of members and functions of the
body for specific classes of employees, areas and places.”3
Exchange rates in effect as of the date of injury, date disability began or date of
recurrence should be used to convert local currencies to United States dollars.4 Consumer Price
Index increases apply only if the claimant is being paid under the FECA benefit structure.5 The
Act contains no provision which either in specific terms or by way of implication would
authorize the payment of interest when awards of compensation are made retroactively.6

2

The facts of this case as set forth in the Board’s prior decision are hereby incorporated by reference.

3

5 U.S.C. § 8137(a).

4

Federal (FECA) Procedure Manual, Chapter 4 -- Special Case Procedures, Foreign National Claims, Chapter
4.801.9.n (September 1994).
5

Id. at Chapter 4.801.9.d.

6

Ralph W. Moody, 42 ECAB 364, 370 (1991).

2

ANALYSIS
Appellant does not argue the fundamentals of the Office’s May 10, 2007 decision. The
Office paid compensation for the 700 points his physician assigned for permanent effects, which
is what he sought on the prior appeal. Rather, appellant’s disagreement is at the margins. He
argues that the Office should have used the exchange rate in effect on May 10, 2007, the date of
its decision, and not the rate in effect on the date of injury. He also requests an adjustment for
inflation and interest paid from November 2004 to May 2007.
Office procedures directly answer two of appellant’s concerns. The Board finds that the
Office properly followed its procedures when it applied the exchange rate in effect on the date of
injury. The Office also properly denied an adjustment for inflation, as appellant was being paid
under the local benefit structure, not the FECA benefit structure. Finally, Board precedent well
establishes that the Office has no authority to pay interest on retroactive awards of compensation.
Because the Office has awarded compensation on a basis “reasonably in accord” with
prevailing local payments in similar cases, as required by section 8137 of the Act, and because
there is no authority to support the additional compensation appellant requests, the Board will
affirm the Office’s May 10, 2007 decision.
CONCLUSION
The Board finds that appellant is not entitled to additional compensation based on
exchange rates, inflation or interest.

3

ORDER
IT IS HEREBY ORDERED THAT the May 10, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

